  8:21-cv-00097-RGK-PRSE Doc # 9 Filed: 03/25/21 Page 1 of 1 - Page ID # 32




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                  Plaintiff,                             8:21CV97

      vs.
                                                          ORDER
LANCASTER COUNTY ADULT
CORRECTIONAL CENTER,
LANCASTER COUNTY JAIL
MEDICAL STAFF, S. JENKINS,
Lancaster County A.P.R.N.;
LANCASTER COUNTY JAIL
CLASSIFICATION REVIEW BOARD,
LANCASTER COUNTY JAIL
EMPLOYMENT OPPERTUNITY
BOARD, BRAD JOHNSON, Lancaster
County Jail Director; and SGT.
MILLER, Inmate Hiring Officer;

                  Defendants.


       IT IS ORDERED that Plaintiff’s Motion for Leave to Proceed In Forma
Pauperis (Filing 8) is denied as moot. Judgment was entered on March 18, 2021
(Filing 7) pursuant to the Plaintiff’s Motion to Dismiss (Filing 6).

     Dated this 25th day of March, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
